Citation Nr: 0923613	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-09 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

In May 2009, this case was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
sustained in service.  Specifically, he relates the onset of 
hearing loss and tinnitus in service to his duties as a rifle 
instructor, as a result of which he was exposed to loud noise 
on a daily basis.  He asserts that his tinnitus and hearing 
loss have persisted to the present time.  

According to the National Personnel Records Center (NPRC), 
the Veteran's service records are unavailable.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, 
multiple attempts were made to secure the Veteran's service 
medical records.  However, each request for information 
received a negative response, and the appellant was duly 
informed of the unavailability of the records.  

While there is no evidence available to corroborate the 
Veteran's duties as a rifle instructor, the Veteran is 
competent to report such having had such duties in service.  
His testimony in this regard is also credible, as the record 
reflects that the Veteran reported such duties in obtaining 
treatment many years prior to filing his claims for service 
connection for hearing loss and tinnitus.

Despite that there are no contemporaneous service records 
available to corroborate the Veteran's contention that he 
noticed diminished hearing acuity in service, the Veteran is 
competent to report that diminished hearing acuity and 
tinnitus in service, as he is competent to observe both 
diminished hearing acuity and tinnitus.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is reporting a contemporaneous 
medical diagnosis).  

Significantly, however, the Veteran's post-service records 
demonstrate that he had a lengthy history of post-service 
occupational noise due to work at an aircraft manufacturing 
facility.

The Veteran has not yet been afforded a VA examination with 
respect to his claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  Because the Veteran 
has provided credible testimony regarding exposure to 
acoustic trauma in service, and he is competent to report 
current hearing loss and tinnitus, and the onset of each in 
service, as each are experienced through the Veteran's 
senses, and it remains unclear to the Board whether his 
current bilateral hearing loss and tinnitus are related to 
noise exposure during service, the Board concludes that a 
remand for an examination and etiological opinion is 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining whether his bilateral 
hearing loss and tinnitus are the result 
of his active service.  The report of 
examination should reflect that the 
claims folder was reviewed.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale, with 
citation to relevant medical findings.  
In answering these questions, the 
examiner should specifically address the 
Veteran's report of his hearing loss and 
tinnitus having first manifested during 
his period of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and relied on the absence 
of evidence in the Veteran's service 
medical records to provide a negative 
opinion).  
Based upon a review of the claims folder, 
the examiner should provide opinions as 
to the following:

a)	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
hearing loss is causally related 
to his period of active service, 
including duties as a rifle 
instructor, or is an alternative 
etiology more likely?  

b)	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
tinnitus is causally related to 
his period of active service, 
including duties as a rifle 
instructor, or is an alternative 
etiology more likely?  

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



